Exhibit 10.2

 

 

COLLATERALIZED ISSUANCE AND REIMBURSEMENT AGREEMENT

 

 

 

between

 

 

 

Bank of America, N.A.

 

 

 

and

 

The McClatchy Company

 

 

 

 

 

Dated as of October 21, 2014

 

 

 

 

 

 

 



Table of Contents



 

    Page       ARTICLE I DEFINITIONS   Section 1.1 Definitions 1 ARTICLE II
LETTERS OF CREDIT   Section 2.1 Issuance of the Letters of Credit 4 Section 2.2
Reimbursement of Drawings under the Letters of Credit 5 Section 2.3 Fees 5
Section 2.4 Method of Payment; etc 6 Section 2.5 Computation of Interest 6
Section 2.6 Payment Due on Non-Business Day to be Made on Next Business Day 6
Section 2.7 Operative Documents 6 Section 2.8 Collateralization 6 ARTICLE III
CONDITIONS PRECEDENT   Section 3.1 Conditions Precedent to Closing Date 8
Section 3.2 Conditions Precedent to Issuance of Letters of Credit After the
Closing Date 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES   Section 4.1 Company
Representations 9 ARTICLE V DEFAULTS   Section 5.1 Events of Default 10 Section
5.2 Remedies 11 Section 5.3 Rights Not Exclusive 11 ARTICLE VI MISCELLANEOUS  
Section 6.1 Payment of Expenses 12 Section 6.2 Indemnity and Costs 12 Section
6.3 Obligations Absolute 13 Section 6.4 Liability of the Bank 14 Section 6.5
Successors; Participants 14 Section 6.6 Modification of this Agreement 15
Section 6.7 Waiver of Rights by the Bank 15 Section 6.8 Severability 15 Section
6.9 Governing Law 15 Section 6.10 Notices 16 Section 6.11 Survival of
Representations and Obligations 17 Section 6.12 Taxes, Additional Yield
Corrections 17 Section 6.13 Headings 19 Section 6.14 Intercreditor Agreement
Matters 19 Section 6.15 Counterparts 19

 

 



 

 

 

 

COLLATERALIZED ISSUANCE AND REIMBURSEMENT AGREEMENT

 

This COLLATERALIZED ISSUANCE AND REIMBURSEMENT AGREEMENT, dated as of October
21, 2014 (as amended, restated, modified or otherwise supplemented from time to
time, this “Agreement”), is made by and between THE MCCLATCHY COMPANY, a
Delaware corporation (the “Company”), and Bank of AMERICA, N.A. (the “Bank”).

 

W I T N E S S E T H :

 

WHEREAS, the Company has requested the Bank to commit to issue letters of
credit, each in form and substance satisfactory to the Bank, in an aggregate
amount not to exceed the Commitment Amount (as defined herein);

 

WHEREAS, the Company has agreed, on the terms and conditions set forth herein,
to secure its obligations under this Agreement with the Collateral and to
reimburse the Bank for any amounts paid by the Bank pursuant to the Letters of
Credit; and

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
undertakings herein expressed, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions.

 

(a) As used in this Agreement:

 

“Account” has the meaning given such term in Section 2.8(a).

 

“Additional Yield Correction” has the meaning given such term in Section 6.12(d)
hereof.

 

“Application” means the Bank’s standard application form for standby letters of
credit, including all attachments, disclosures and agreements therein, or such
other form of application as the Bank shall accept in relation to any one or
more Letters of Credit.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in California or New York.

 

“Change” has the meaning given such term in Section 6.12(c) hereof.

 

“Closing Date” means the date on which all conditions precedent under
Section 3.1 hereof have been met or waived by the Bank.

 



1

 

  

“Code” means the U.S. Internal Revenue Code of 1986 and the regulations and
published rulings promulgated thereunder.

 

“Collateral” has the meaning given such term in Section 2.8(b) hereof.

 

“Commitment” means the Bank’s obligation to issue Letters of Credit pursuant to
Section 2.1.

 

“Commitment Amount” means thirty-five million Dollars ($35,000,000).

 

“Commitment Fee” has the meaning given such term in Section 2.3(b) hereof.

 

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of December 18, 2012, by and among the Company, as borrower,
the Bank, as administrative agent, swing lender, L/C issuer and lender, and the
other lenders from time to time party thereto, as the same may be amended,
restated, modified or otherwise supplemented from time to time.

 

“Drawing” means each demand for payment under the applicable Letter of Credit
pursuant to the terms and conditions of this Agreement and the applicable Letter
of Credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Dollar” or “$” means lawful currency of the United States of America.

 

“Eligible CDs” has the meaning given such term in Section 2.8(a) hereof.

 

“Event of Default” has the meaning given such term in Section 5.1 hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Bank or required to be withheld or deducted from a payment (or amount
credited) to the Bank, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of the Bank being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any state or other political subdivision thereof) or (ii)
imposed as a result of a present or former connection between the Bank and the
jurisdiction imposing such Tax (other than connections arising from the Bank
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or sold
or assigned an interest in this Agreement), (b) in the event that payments are
made under this Agreement to a jurisdiction outside the United States, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Bank with respect to an applicable interest in an Obligation pursuant to a
law in effect on the Closing Date (or, with respect to any assignee, the date of
assignment), and any similar Tax imposed by any other jurisdiction in which the
Bank is located (c) Taxes attributable to failure to provide any customary tax
documents that would reduce or eliminate Taxes described in clause (b) , and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 



2

 

  

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Letter of Credit” means a standby letter of credit issued by the Bank in
accordance with this Agreement or any other letter of credit designated by the
Company and the Bank as constituting a “Letter of Credit” for purposes of this
Agreement.

 

“Letter of Credit Fee” has the meaning given such term in Section 2.3(a) hereof.

 

“Maturity Date” means December 18, 2019.

 

“Obligation” means the Letter of Credit Fees, the Reimbursement Obligations and
all other obligations of the Company to the Bank arising under or in relation to
this Agreement or any Letter of Credit.

 

“Potential Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute an Event of Default.

 

“Prime Rate” means the annual rate of interest announced by the Bank as its
“Prime Lending Rate,” as such rate may be adjusted by the Bank from time to
time. The “Prime Rate” shall not necessarily be equivalent to, or dependent
upon, the lowest or best interest rate that the Bank offers.

 

“Quarterly Payment Date” means the last Business Day of March, June, September
and December of each year, commencing with the first such date to occur
following the Closing Date.

 

“Reimbursement Obligation” has the meaning given such term in Section 2.2
hereof.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Company.

 

“Risk-Based Capital Guidelines” has the meaning given such term in
Section 6.12(c) hereof.

 

“Scheduled Expiration Date” means, in the case of any Letter of Credit, the
stated expiry date thereof or such later date to which the stated expiry date
may be extended from time to time pursuant to Section 2.7 hereof.

 



3

 

  

“Stated Amount” means, on any date and relative to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

 

“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto.

 

ARTICLE II

LETTERS OF CREDIT

 

Section 2.1 Issuance of the Letters of Credit.

 

(a) General. Subject to the terms of this Agreement, the Bank agrees that it
will issue one or more Letters of Credit (or amend, renew or extend an existing
Letter of Credit) from time to time on any Business Day after the Closing Date,
but at least one (1) Business Day before the Maturity Date, for the account of
the Company, in the Stated Amount requested by the Company, in Dollars. Each
request by the Company for the issuance of a Letter of Credit shall be
accompanied by a duly completed Application, which shall form part of and be
incorporated into this Agreement upon its execution and delivery to the Bank. In
its discretion, the Bank may require the Company to deliver a new or revised
Application in connection with any amendment, renewal or extension of a Letter
of Credit.

 

(b) Expiration Date. Each Letter of Credit has a Scheduled Expiration Date no
later than one (1) year from the date of its issuance. Any Letter of Credit
issued hereunder with an expiration date of less than or equal to one (1) year
may include auto-renewal provisions for extensions of the maturity date of such
Letter of Credit for up to an additional twelve months beyond its Scheduled
Expiration Date; provided that no Letter of Credit shall have a Scheduled
Maturity Date (after giving effect to all auto-renewals) that is after the
Maturity Date.

 

(c) Amount. A Letter of Credit may be issued, amended, renewed or extended only
if upon the issuance, amendment, renewal or extension of such Letter of Credit
the sum of (i) the aggregate Stated Amount of all outstanding Letters of Credit
plus (ii) all unpaid Reimbursement Obligations under any Letters of Credit that
has been drawn, does not exceed the Commitment Amount.

 

(d) Cash Collateralization. Before the issuance of any Letter of Credit pursuant
to this Section 2.1, the Company shall deliver Collateral to the Bank as more
particularly described in Section 2.8 hereof.

 

(e) Treatment of Auto-Renewals. The renewal of any Letter of Credit under the
auto-renewal provisions, if any, of such Letter of Credit, shall be deemed to be
a “renewal” of the Letter of Credit for all purposes under this Agreement. At
any time before sixty (60) days before the then Scheduled Expiration Date of any
Letter of Credit containing auto-renewal provisions, the Company may give
written notice to the Bank requesting that such Scheduled Expiration Date be
extended. Within thirty (30) days from receipt of such notice, the Bank shall
inform the Company whether or not the Scheduled Expiration Date will be
extended. If the Bank rejects such notice or it fails to respond in a timely
manner, such Letter of Credit shall expire on the then Scheduled Expiration
Date. If the Bank approves such request in writing, the Scheduled Expiration
Date shall automatically extend to the date 364 days (or such agreed shorter
period) following the then Scheduled Expiration Date (but in no event beyond the
Maturity Date), and thereafter all references in this Agreement to the Scheduled
Expiration Date shall be deemed to be references to the Scheduled Expiration
Date as so extended. Any date to which the Scheduled Expiration Date has been
extended in accordance with this Section 2.1(e) may be extended in like manner;
provided that no Letter of Credit shall have a Scheduled Maturity Date (after
giving effect to all auto-renewals) that is after the Maturity Date.

 



4

 

  

Section 2.2 Reimbursement of Drawings under the Letters of Credit.

 

Each Drawing made under each Letter of Credit shall constitute an extension of
credit by the Bank to the Company. The Company promises to reimburse the Bank
(the “Reimbursement Obligation”) for the amount of each Drawing immediately upon
notice from the Bank to the Company that the Bank has honored such Drawing, and
agrees that the Bank may immediately and without prior notice to the Company,
set off against the Collateral an amount sufficient to repay such Reimbursement
Obligation, and all interest and accrual fees thereon, in full. The Company
shall pay to the Bank such interest as is specified in the Application, or if no
provision for payment of interest is set forth therein, at the Prime Rate
plus 3% per annum on the unpaid principal amount of each Reimbursement
Obligation from the date such Drawing is paid or disbursed by the Bank until the
date that the related Reimbursement Obligation is repaid as provided herein,
payable on the date such Reimbursement Obligation is repaid. Any amounts not
paid when due hereunder shall continue to be payable, whether or not demand
therefor shall have been made.

 

Section 2.3 Fees.

 

(a) Letter of Credit Fee. The Company agrees to pay to the Bank a letter of
credit fee (the “Letter of Credit Fee”) on the Stated Amount of each Letter of
Credit upon its issuance or renewal, in an amount equal to 1% of the Stated
Amount thereof. If any Letter of Credit contains an auto-renewal feature, the
Letter of Credit Fee shall be due and payable concurrently with the renewal of
the related Letter of Credit in accordance with Section 2.1(e).

 

(b) Commitment Fee. The Company agrees to pay to the Bank a commitment fee (the
“Commitment Fee”) at a rate equal to 0.50% per annum on the daily unused portion
of the Commitment Amount, such Commitment Fee being accruing and being payable
only for each day that the aggregate Stated Amount of all outstanding Letters of
Credit is less than half of the Commitment Amount. The Commitment Fees shall
start to accrue on the day that the aggregate Stated Amount of all Letters of
Credit is less than half of the Commitment Amount, and shall be due and payable
in arrears on (i) the date on which the aggregate Stated Amount of all Letters
of Credit is equal to or greater than half of the Commitment Amount, (ii) if
earlier than the date in clause (i), each Quarterly Payment Date, and (iii) on
the Maturity Date.

 

(c) Other Amounts. In addition to the Letter of Credit Fee, the Company agrees
to pay to the Bank upon demand the Bank’s reasonable and customary charges from
time to time with respect to the issuance, amendment, transfer, administration,
cancellation and conversion of, and drawings under, each Letter of Credit. Any
amount of fees or charges payable by the Company to the Bank that is not paid
when due shall bear interest, from the date such amount of fees or charges was
due until the date of payment in full, as is specified in the Application, or if
no provision for payment of interest is set forth therein, at the Prime Rate
plus 3% per annum, payable upon demand and on the date of payment in full of
such amount.

 



5

 

  

Section 2.4 Method of Payment; etc.

 

Except as provided below and in Section 2.2 hereof, all payments to be made by
the Company under this Agreement shall be made by debiting of the account of the
Company to be opened with the Bank pursuant to this Agreement, or such other
account as the Bank and the Company may agree to designate from time to time. If
the account referred to above has insufficient funds or is otherwise not debited
for the amount payable, the Company shall pay or cause to be paid the full
amount due and owing to the Bank on the due date by delivering to the Bank a
Federal Reserve Bank wire transfer confirmation number evidencing the wire
transfer of such amount to the Bank by 12 noon Pacific time on such date. If
such amount is so paid after 12 noon Pacific time on such date, such amount
shall not be considered paid on such date, but shall be considered paid on the
next day the Bank is open for business and interest shall accrue thereon until
such next day, payable on demand, at the rate specified in Section 2.2 hereof.

 

Section 2.5 Computation of Interest.

 

All computations of interest payable by the Company under this Agreement shall
be made on the basis of a three hundred sixty-five (365) day year and actual
days elapsed. Interest shall accrue during each period during which interest is
computed from and including the first day thereof to but excluding the last day
thereof.

 

Section 2.6 Payment Due on Non-Business Day to be Made on Next Business Day.

 

If any sum becomes payable pursuant to this Agreement on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day, and such extended time shall be included in the
computation of interest and fees.

 

Section 2.7 Operative Documents.

 

If there is any discrepancy between the versions of any certificate submitted to
the Bank in connection with a Drawing by facsimile or email and the original
subsequently sent to the Bank, it is agreed that the sole operative document
which shall control for all purposes shall be the version submitted to the Bank
by facsimile or email.

 

Section 2.8 Collateralization.

 

(a) The Account, Initial Collateralization. The Company will deliver to an
account nominated by the Bank (the “Account”), and thereafter maintain at all
times, an aggregate cash amount equal to 101% of the aggregate undrawn Stated
Amount of the Letters of Credit outstanding at any time. At the Company’s
option, the foregoing cash requirement may be satisfied in whole or in part by
delivery to the Bank, for credit to the Account, of one or more certificates of
deposit issued by the Bank (“Eligible CDs”). Eligible CDs will be valued at 100%
of the face amount thereof. The Account shall not bear interest, but the
interest that accrues on the Eligible CDs will be paid by the Bank to the
Company in accordance with their terms; provided that nothing in the foregoing
shall limit the Bank’s right to set off against such interest amounts any
Obligations that are then due and owing and unpaid. If at any time the aggregate
value of cash and Eligible CDs credited to the Account shall fall below 101% of
the aggregate undrawn Stated Amount of the Letters of Credit outstanding, then
upon demand by the Bank the Company shall deposit into the Account a cash amount
or Eligible CDs, or a combination thereof, with a value not less than such
shortfall.

 



6

 

  

(b) Pledge of Collateral. The Company hereby pledges to the Bank, and grants to
the Bank a security interest in, and express right of setoff against, all of the
right, title and interest of the Company in, to and under the following
property, whether now owned or existing or hereafter from time to time acquired
or coming into existence (collectively, the “Collateral”): (i) the Account, all
funds held therein or credited thereto, all rights to renew or withdraw the
same, and all certificates and instruments, if any, from time to time
representing or evidencing the Account; (ii) all Eligible CDs held in the
Account and all instruments, financial assets or investment property evidencing
or arising out of investment of any funds or Eligible CDs held in or credited to
the Account pursuant to this Agreement; (iii) any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Collateral; and (iv) all proceeds of any and all of the Collateral.

 

(c) Further Assurances. The Company shall deliver to the Bank all documents and
instruments evidencing the Eligible CDs, and shall execute, deliver and file
such financing statements and other documents as the Bank may request from time
to time with respect to such Collateral, and the Company expressly grants to the
Bank the right, in the Bank’s sole discretion, to file financing statements
naming the Company as debtor and the Bank as secured party and describing the
Collateral deposited hereunder, all at the Company’s expense.

 

(d) Holding of Collateral. The Collateral shall be held by the Bank as
collateral for the payment and performance of the obligations of the Company
under the Letters of Credit (including the related Applications) and this
Agreement. Subject to the terms of this Agreement, property held in or credited
to the Account may be (i) applied by the Bank against Drawings made under the
Letters of Credit, payment of Reimbursement Obligations or any other due and
unpaid Obligations of the Company hereunder, and (ii) to the extent not so
applied, held for the satisfaction or reimbursement of any demand under the
Letters of Credit, until such time as the Bank agrees to release its security
interest in the Collateral in its sole discretion. The Bank hereby agrees to
release its security interest in the Collateral upon the expiration of a Letter
of Credit, in an amount equal to the Stated Amount of such Letter of Credit, and
the Bank shall thereupon return the Collateral securing such Letter of Credit to
the Company, but only to the extent there is no outstanding Drawing or other
demand under or in connection with or however purporting to be under or in
connection with such Letter of Credit. The Company may withdraw any amount from
the Account at any time and from time to time; provided that in no event,
including after giving effect to any such withdrawal by the Company, shall the
aggregate amount of the Collateral be less than 101% of the aggregate undrawn
Stated Amount of the Letters of Credit outstanding at any time.

 



7

 

  

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.1 Conditions Precedent to Closing Date.

 

As conditions precedent to the effectiveness of this Agreement and the
obligation of the Bank to issue the initial Letters of Credit pursuant to the
terms hereto,

 

(a) The Company shall provide to the Bank on or before the Closing Date, in form
and substance satisfactory to the Bank and its special counsel, Mayer Brown LLP:

 

(i) this Agreement duly executed and delivered by the Company;

 

(ii) a certificate signed by a duly authorized officer of the Company, dated the
Closing Date and certifying that on the Closing Date,

 

(A) the representations and warranties contained in Article IV of this Agreement
are correct on and as of the Closing Date as though made on such date;

 

(B) no Event of Default or Potential Default has occurred and is continuing, or
would result from the issuance of any Letter of Credit on the date hereof or the
execution and delivery of this Agreement; and

 

(C) no event, change or condition has occurred that has had, or could reasonably
be expected to have, a material adverse effect on the business, assets,
operations or condition, financial or otherwise, of the Company and its
subsidiaries, taken as a whole, since June 29, 2014;

 

(iii) copies of the resolutions of the Company authorizing the transactions
contemplated by this Agreement and certified by the Secretary of the Company;

 

(iv) a certificate of the Secretary of the Company certifying the names and true
signatures of the officer(s) of the Company authorized to sign this Agreement;

 

(v) copies of the certificate of incorporation and bylaws of the Company,
certified by a duly authorized officer of the Company as being a true, complete
and accurate copy thereof;

 

(vi) a certificate of good standing of the Company certified by the Secretary of
State of Delaware, as of a date reasonably close to the Closing Date;

 

(vii) a written opinion of external counsel to the Company, dated the Closing
Date, as to such matters as the Bank may reasonably request; and

 

(viii) such other documents, certificates and opinions as the Bank or its
special counsel may reasonably request;

 



8

 

  

(b) all filings or recordings necessary or reasonably requested by the Bank
(including financing statements and precautionary financing statements), to
perfect the rights, titles and interests of the Bank intended to be created by
Section 2.8 hereof shall have been made in the appropriate places or offices;
and

 

(c) all legal requirements provided herein incident to the execution, delivery,
and performance of this Agreement and the transactions contemplated hereby and
thereby, shall be reasonably satisfactory to the Bank and its special counsel.

 

Section 3.2 Conditions Precedent to Issuance of Letters of Credit After the
Closing Date.

 

As conditions precedent to the obligation of the Bank to issue Letters of Credit
after the Closing Date,

 

(a) the representations and warranties contained in Article IV of this Agreement
shall be correct on and as of the date of any issuance of any Letter of Credit
as though made on such date; and

 

(b) no Event of Default or Potential Default shall have then occurred or be
continuing, or would result from the issuance of any Letter of Credit.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Company Representations.

 

In order to induce the Bank to enter into this Agreement, the Company represents
and warrants as of the Closing Date and as of the date of issuance of any Letter
of Credit and each extension of the Scheduled Expiration Date as follows:

 

(a) Organization; Powers; Compliance. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the requisite power and authority (i) to own its properties and to carry on its
operations as now conducted, and (ii) to execute, deliver and perform its
obligations under this Agreement. The Company has complied in all material
respects with all provisions of applicable law in all matters related to such
actions of the Company as are contemplated by this Agreement.

 

(b) Authorization; Absence of Conflicts. The execution, delivery and performance
by the Company of this Agreement (i) has been duly authorized by all necessary
corporate action on the part of the Company, (ii) does not and will not conflict
with, or result in a violation of, any provision of any applicable law or any
order, writ, rule or regulation of any court or governmental agency, authority
or instrumentality binding upon or applicable to the Company and (iii) does not
and will not conflict with in any material respect, result in a violation of, or
constitute a default under, any order, resolution, agreement or instrument to
which the Company is a party or by which the Company or any of its property is
bound.

 



9

 

  

(c) Binding Obligation. This Agreement is a valid and binding obligation of the
Company enforceable in accordance with its terms, except to the extent, if any,
that the enforceability thereof may be limited by (i) any applicable bankruptcy,
insolvency or other similar law or enactment now or hereafter enacted affecting
the enforcement of creditors’ rights, (ii) the fact that specific performance
and other equitable remedies are granted only in the discretion of a court, and
(iii) indemnification provisions may or may not be enforced by courts in their
discretion on public policy grounds.

 

(d) Governmental Consent or Approval. No consent, approval, permit,
authorization or order of, or registration or filing with, any court or
governmental agency, authority or other instrumentality not already obtained,
given or made is required on the part of the Company for the execution, delivery
and performance by the Company of this Agreement.

 

(e) No Default. No Potential Default or Event of Default has occurred and is
continuing or would result from the obligations incurred by the Company
hereunder.

 

ARTICLE V

DEFAULTS

 

Section 5.1 Events of Default.

 

If any of the following events shall occur and be continuing, each such event
shall be an “Event of Default”:

 

(a) The Company shall fail to pay (A) any Reimbursement Obligation when and as
the same is due, or (B) any Letter of Credit Fee, any Commitment Fee or any
other Obligation (other than a Reimbursement Obligation) when and as due, and in
the case of (B) such default continues for a period of five (5) Business Days
after the same becomes due;

 

(b) At any time, the aggregate value of cash and Eligible CDs credited to the
Account shall fall below 101% of the aggregate undrawn Stated Amount of the
Letters of Credit outstanding, and the Company shall fail to cure such deficit
within one (1) Business Days of notice requiring it to do so;

 

(c) Any representation or warranty or certification made or deemed made by or on
behalf of the Company herein, in any Application, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made;

 

(d) An “Event of Default” (under and as defined in the Credit Agreement) shall
have occurred and be continuing, after giving effect to any applicable cure or
grace period and any notice requirements;

 

(e) The Company shall default in the due observance or performance by it of any
other term, covenant or agreement to be performed by it set forth in this
Agreement and such default has not been remedied within thirty (30) days after
the earlier of (i) knowledge by a Responsible Officer of the Company of such
failure or (ii) written notice thereof from the Bank to the Company;

 



10

 

 



(f) The Company institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Company and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to the Company or to all or any material part of
their property is instituted without the consent of the Company and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or the Company becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any the Company and is not
released, vacated or fully bonded within 30 days after its issue or levy; or;

 

(g) This Agreement or any Application, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Company or any other person contests in any manner the
validity or enforceability hereof or thereof; or the Company denies that it has
any or further liability or obligation hereunder or thereunder, or purports to
revoke, terminate or rescind this Agreement or any Application.

 

Section 5.2 Remedies.

 

If any Event of Default shall have occurred and be continuing, the Bank may
exercise any one or more of the following rights and remedies:

 

(a) The obligation of the Bank to issue any Letter of Credit, if any such Letter
of Credit has not yet been issued, shall terminate;

 

(b) The Bank may, by notice to the Company, declare all Obligations to be, and
such amounts shall thereupon become due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company, provided that upon the occurrence of an Event of Default under
Section 5.1(f) hereof such acceleration shall automatically occur (unless such
automatic acceleration is waived by the Bank in writing);

 

(c) The Bank may pursue any rights or remedies it may have under this Agreement;
and

 

(d) The Bank may pursue any other action or remedy available at law or in
equity.

 

Section 5.3 Rights Not Exclusive.

 

The rights and remedies provided for in Section 5.2 hereof are cumulative and
are not exclusive of any other rights, powers, privileges or remedies provided
by law or in equity.

 



11

 

  

ARTICLE VI

MISCELLANEOUS

 

Section 6.1 Payment of Expenses.

 

The Company hereby agrees:

 

(a) to pay or reimburse the Bank for all its reasonable attorneys’ fees and
reasonable out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation, review and execution of this Agreement, each Letter of
Credit and any other document prepared in connection therewith and the
consummation of the transactions contemplated thereby (including, without
limitation, the reasonable fees and disbursements of Mayer Brown LLP, special
counsel to the Bank) and for any reasonable attorneys’ fees and other expenses
incurred in connection with the negotiation, preparation, review and execution
of any amendment, supplement or modification to any Letter of Credit, this
Agreement or any other document prepared in connection therewith and the
consummation of the transactions contemplated thereby; and

 

(b) to pay or reimburse the Bank for all its reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
any Letter of Credit, this Agreement and any other document prepared in
accordance herewith or therewith or any refinancing or restructuring of this
Agreement or such other documents in the nature of a “work-out,” including
reasonable fees and disbursements of counsel to the Bank.

 

Section 6.2 Indemnity and Costs.

 

(a) The Company agrees to indemnify and hold the Bank, each affiliate of the
Bank, the directors, officers, agents and employees of the Bank and each other
person controlling any of the foregoing within the meaning of either Section 15
of the Securities Act of 1933, as amended, or Section 20 of the Securities
Exchange Act of 1934, as amended (collectively, the “Indemnified Party”)
harmless from and against, and to pay on demand, any and all claims, damages,
losses, liabilities, costs and expenses whatsoever which any Indemnified Party
may incur or suffer by reason of or in connection with the execution and
delivery of this Agreement or any Letter of Credit, or in connection with any
payment under any Letter of Credit, including, without limitation, the
reasonable fees and expenses of counsel for the Indemnified Party with respect
thereto and all reasonable fees and expenses, if any, in connection with the
enforcement or defense of the rights of the Indemnified Party in connection with
this Agreement or any Letter of Credit or the collection of any monies due under
this Agreement or such other documents; except, only if, and to the extent that
any such claim, damage, loss, liability, cost or expense shall be caused by the
willful misconduct, bad faith or gross negligence of such Indemnified Party or
of the Bank in performing its obligations under this Agreement or in making
payment against a Drawing presented under any Letter of Credit which does not
comply with the terms thereof (it being understood that in making such payment
the Bank’s exclusive reliance on the documents presented to the Bank in
accordance with the terms of the applicable Letter of Credit as to any and all
matters set forth therein, whether or not any statement or any document
presented pursuant to such Letter of Credit proves to be forged, fraudulent or
invalid in any respect or any statement therein proves to be untrue or
inaccurate in any respect whatsoever shall not be deemed willful misconduct or
gross negligence of the Bank). The Company, upon demand by any Indemnified Party
at any time, shall defend (as described below) or shall reimburse such
Indemnified Party for any legal or other expenses incurred in connection with
investigating or defending against any of the foregoing. Promptly after receipt
by any Indemnified Party of notice of the starting, or threatened starting, of
any action subject to the indemnities contained in this Section 6.2, the Bank
shall promptly notify the Company thereof; provided, however, that the failure
of the Bank so to notify the Company will not affect the obligation of the
Company to indemnify such Indemnified Party with respect to such action or any
other action pursuant to this Section 6.2. The obligations of the Company under
this Section 6.2 shall survive payment of any funds due under this Agreement or
the expiration of the Letters of Credit.

 



12

 

 



(b) The Bank shall not in any way be responsible for the form, correctness,
genuineness, authority of any person signing, falsification or legal effect of
any documents called for under any Letter of Credit if such documents on their
face appear to be in order.

 

Section 6.3 Obligations Absolute.

 

The obligations of the Company under this Agreement shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances whatsoever, including, without
limitation, the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other agreement or instrument relating thereto;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
this Agreement or the Letters of Credit;

 

(iii) the existence of any claim, set-off, defense or other rights which the
Company may have at any time against the Bank or any other person or entity,
whether in connection with this Agreement, any Letter of Credit or any unrelated
transaction;

 

(iv) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent or invalid or any statement therein being
untrue or inaccurate in any respect whatsoever;

 

(v) payment by the Bank under any Letter of Credit against presentation of a
certificate which does not comply with the terms of such Letter of Credit,
provided such payment does not arise from the Banks gross negligence or willful
misconduct in determining whether documents presented under any Letter of Credit
comply with the terms of such Letter of Credit; and

 

(vi) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing.

 



13

 

  

Section 6.4 Liability of the Bank.

 

The Company assumes all risks of the acts or omissions of any transferee of any
Letter of Credit with respect to its use of such Letter of Credit. No
Indemnified Party shall be liable or responsible for: (a) the use which may be
made of any Letter of Credit or for any acts or omissions of any transferee in
connection therewith; (b) the validity or genuineness of documents tendered to
or relied upon by the Bank, or of any endorsement(s) thereon, even if such
documents should in fact prove to be in any or all respects invalid, fraudulent
or forged; (c) payment by the Bank against presentation of documents which do
not comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit; provided, however, that the Company has a claim
against the Bank, and the Bank shall be liable to the Company, to the extent of
any direct, as opposed to consequential, damages suffered by the Company which
the Company proves were caused by (i) the Bank’s bad faith, willful misconduct
or gross negligence in determining whether documents presented under any Letter
of Credit comply with the terms of such Letter of Credit (it being understood by
the parties hereto that in making payment under such Letter of Credit the Bank’s
exclusive reliance on the documents presented to the Bank in accordance with the
terms of such Letter of Credit as to any and all matters set forth therein,
whether or not any statement or any document presented pursuant to such Letter
of Credit proves to be forged, fraudulent or invalid or any statement therein
proves to be untrue or inaccurate in any respect whatsoever, shall not be deemed
bad faith, willful misconduct or gross negligence of the Bank) or (ii) the
Bank’s failure to make lawful payment under any Letter of Credit after the
presentation to the Bank by the Company of a certificate strictly complying with
the terms and conditions of such Letter of Credit. The Bank is hereby expressly
authorized and directed to honor any demand for payment which is made under any
Letter of Credit without regard to, and without any duty on its part to inquire
into the existence of, any disputes or controversies among the Issuer, the
Company or any other person or the respective rights, duties or liabilities of
any of them, or whether any facts or occurrences represented in any of the
documents presented under such Letter of Credit are true and correct.

 

Section 6.5 Successors; Participants.

 

Whenever in this Agreement the Bank is referred to, such reference shall be
deemed to include any successors of the Bank and all covenants, promises and
agreements by or on behalf of the Company which are contained in this Agreement
shall inure to the benefit of any successors of the Bank. The rights and duties
of the Company, however, may not be assigned or transferred, except with the
prior written consent of the Bank. The Bank may assign its interest hereunder
and under any Letter of Credit upon prior written consent of the Company, which
consent shall not be (i) unreasonably withheld or delayed or (ii) required upon
the occurrence and continuance of an Event of Default. The Bank may grant
participations in the Obligations arising under this Agreement, and in portions
of its obligations under any Letter of Credit, and such participants shall be
entitled to the benefits of this Agreement (including without limitation
Section 6.12 hereof) to the same extent as if they were a direct party hereto
and named specifically herein wherever the Bank is named; provided, that in no
event shall any participant (x) be entitled to any greater payment under Section
6.12 than the Bank would have been entitled to receive with respect to the
participation granted to such participant, unless such grant was made with the
Company’s prior written consent, or (y) have any right to approve any amendment
or waiver of any provision of this Agreement or any Letter of Credit, or any
consent to any departure by the Company or any other person therefrom, except to
the extent that such amendment, waiver or consent would reduce any portion of
the Obligations.

 



14

 

 

Section 6.6 Modification of this Agreement.

 

No amendment, modification or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by the Bank and the
Company, and no amendment, modification or waiver of any provision of any Letter
of Credit shall in any event be effective unless the same shall be in writing
and signed by the Bank. Any such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on the Company in any case shall entitle the Company to any other or
further notice or demand in the same, similar or other circumstances.

 

Section 6.7 Waiver of Rights by the Bank.

 

No course of dealing or failure or delay on the part of the Bank in exercising
any right, power or privilege hereunder or under any Letter of Credit shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise or the exercise of any other right or
privilege. The rights of the Bank under each Letter of Credit and under this
Agreement are cumulative and not exclusive of any rights or remedies which the
Bank would otherwise have.

 

Section 6.8 Severability.

 

In case any one or more of the provisions contained in this Agreement or in any
document, instrument or agreement required hereunder should be declared invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
in any way be affected or impaired thereby. The parties shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

Section 6.9 Governing Law.

 

(A) PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS EXCEPT SAID SECTION 5-1401) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO THE BANK.

 

(B) THE COMPANY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, EACH LETTER OF CREDIT
OR THE ACTIONS OR FAILURES TO ACT OF THE BANK IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 



15

 

  

(C) THE PARTIES AGREE THAT ALL DISPUTES BETWEEN THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT, AND/OR ANY LETTER OF CREDIT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED ONLY BY FEDERAL
COURTS LOCATED IN NEW YORK, NEW YORK (UNLESS JURISDICTION IN SUCH FEDERAL COURTS
CANNOT BE OBTAINED, IN WHICH CASE THE SAME SHALL BE RESOLVED ONLY BY STATE
COURTS LOCATED IN NEW YORK, NEW YORK), BUT THE COMPANY AND THE BANK ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF NEW YORK, NEW YORK. THE COMPANY AND THE BANK WAIVE IN ALL DISPUTES
ANY OBJECTION THAT EITHER MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.

 

(D) THE COMPANY AGREES THAT THE BANK HAS THE RIGHT TO PROCEED AGAINST THE
COMPANY OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE BANK TO REALIZE
ON SUCH PROPERTY, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR
OF THE BANK. THE COMPANY WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT IN WHICH THE BANK HAS STARTED A PROCEEDING DESCRIBED IN THIS
SUBSECTION.

 

Section 6.10 Notices.

 

Except as otherwise specified herein regarding telephonic notice, all notices
hereunder shall be given by United States certified or registered mail, by
facsimile or overnight delivery services or by telecommunication device capable
of creating written record of such notice and its receipt. Notices hereunder
shall be effective when received and shall be addressed:

 

To the Bank as follows:

 

For delivery of Applications and Letters of Credit:

 

Bank of America, N.A.
Trade Operations – Los Angeles #226521
1000 West Temple Street, Suite Level 7
Mail Code: CA9-705-07-05
Los Angeles, CA 90017-1466
Attn: Tai Lu

 



16

 

 
Telephone: 213-457-8841
Facsimile: 213-481-7840

 

For all other matters:

 

Bank of America Merrill Lynch
555 Capitol Mall, Suite 150
Sacramento, California 95814
Attn:      Robert L. Munn, Jr.
Telephone:     916-326-3125
Facsimile:       916-326-3177

 

To the Company as follows:

 

The McClatchy Company
2100 Q Street
Sacramento, CA 95816
Attn:       Elaine Lintecum
Telephone:     916-321-1846
Facsimile:       916-321-1869

 

Either party may change its address for purposes hereof by notice in writing as
aforesaid to the other parties.

 

Section 6.11 Survival of Representations and Obligations.

 

This Agreement shall be in full force and effect from its date to and including
such date as all Obligations shall have been fully paid; provided, that the
covenants and Obligations of the Company pursuant to Sections 6.1, 6.2, and 6.12
hereof shall survive the payment of the Obligations and termination of this
Agreement.

 

Section 6.12 Taxes, Additional Yield Corrections.

 

(a) The Company intends that the Bank shall receive all amounts due hereunder
when due, free and clear of and without liability or deduction for or by reason
of any Taxes (other than Excluded Taxes of the Bank) (collectively, “Indemnified
Taxes”), which Indemnified Taxes shall be borne by the Company. The Company
shall pay to the Bank not later than 30 days after demand by the Bank the
amounts necessary such that, on an after tax basis to the Bank (taking into
account any Indemnified Taxes paid by the Bank on such amounts) the net amount
received and retained by the Bank is not less than the amount payable under this
Agreement had such Indemnified Taxes not been imposed. If notwithstanding the
foregoing the Bank pays any such Indemnified Taxes for such period, the Bank
will furnish to the Company official tax receipts or other evidence of payment
of all such Indemnified Taxes and the Company will so reimburse the Bank for the
amount of such Indemnified Taxes not later than 30 days after being notified by
the Bank to do so. If the Bank determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section, the Bank shall pay to the Company an amount equal to
such refund, net of all out-of-pocket expenses incurred by the Bank, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund), provided that the Company agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant taxing authority) to the Bank in the event the Bank is required
to repay such refund to such taxing authority. This clause shall not be
construed to require the Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Company or
any other person.

 



17

 

  

(b) If the Code, or any other law, rule, regulation or governmental
interpretation thereof affecting the Bank (other than as provided for in clause
(c) below), whether or not having the force of law, or compliance of the Bank
with such:

 

(i) subjects the Bank to any tax (other than any Excluded Taxes of the Bank),
duty, charge or withholding on or from payments due hereunder or changes the
basis of taxation (other than by a change in taxation with respect to Excluded
Taxes of the Bank) of payments due hereunder to the Bank, or

 

(ii) imposes any other condition or circumstance, including any reserve or
special deposit requirement, the result of which increases the cost to the Bank
of purchasing, funding, carrying or maintaining any Letter of Credit or any
amounts used to fund a liability of the Bank under any Letter of Credit or
arising in connection therewith or herewith, or reduces any amount receivable by
the Bank hereunder or requires the Bank to make any payment calculated by
reference to the same (other than any Excluding Taxes of the Bank) or reduces
interest received by it by an amount deemed material by the Bank,

 

then, within 30 days of demand by the Bank, the Company shall pay to the Bank an
amount which will equal, on an after tax basis to the Bank (taking into account
any Indemnified Taxes payable by the Bank on such amount) (x) that portion of
such increased cost incurred or (y) the amount of reduction in an amount
received.

 

(c) If the Bank determines the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank is increased as a
result of a Change, then, within 15 days of demand by the Bank, the Company
shall pay the Bank the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital which the Bank
determines is attributable to this Agreement, the Obligations, any Letter of
Credit or its commitment to make credit extensions hereunder (after taking into
account the Bank’s policies as to capital adequacy). “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines, or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basel
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted
before the date of this Agreement.

 



18

 

  

(d) The term “Additional Yield Correction” shall mean any amount owing under
this Section 6.12. Upon the request of the Company the Bank shall deliver to the
Company details of the calculation of the Additional Yield Corrections owing
under this Section 6.12 which calculation shall constitute prima facie evidence
of the same binding on the Company in the absence of manifest error. The effect
of any increased cost incurred by the Bank described in this Section 6.12 or
reduction in an amount received by the Bank which is imposed on the Bank
described in this Section 6.12, generally, may be allocated to the Company on
any reasonable basis.

 

Section 6.13 Headings.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

Section 6.14 Intercreditor Agreement Matters.

 

(a) This Agreement is subject to the provisions of the Intercreditor Agreement
dated as of December 18, 2012 (as amended, restated, supplemented or otherwise
modified from time to time), among The McClatchy Company, the other grantors
party thereto, Bank of America, N.A., as credit agreement collateral agent, and
The Bank of New York Mellon Trust Company, N.A., as notes collateral agent, and
each additional collateral agent from time to time party thereto (the
“Intercreditor Agreement”).

 

(b) For purposes of the Intercreditor Agreement, the Bank hereby appoints itself
as collateral agent with respect to the Collateral provided under this Agreement
and the exercise of any rights and remedies in respect thereof.

 

(c) The Company and the Bank acknowledge and agree that this Agreement and the
Letters of Credit are intended by them to be Priority Payment Lien Obligations
as defined in and for the purposes of the Intercreditor Agreement.

 

(d) The Bank is authorized as Additional Collateral Agent (as defined in the
Intercreditor Agreement) to become a party to the Intercreditor Agreement by
executing and delivering a Collateral Agent Joinder Agreement (as defined in the
Intercreditor Agreement) and upon such execution and delivery, the Obligations
and the holders thereof shall become subject to and bound by the provisions of
the Intercreditor Agreement.

 

Section 6.15 Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but both or all of which, when taken together, shall
constitute but one instrument, and shall become effective when copies hereof
which, when taken together, bear the signatures of each of the parties hereto
shall be delivered to the Company and the Bank.

 

[Signature page follows]

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  THE McCLATCHY COMPANY       By: /s/ R. Elaine Lintecum   Name: R. Elaine
Lintecum   Title:    Vice President, Finance, Chief Financial
Officer and Treasurer      

 

 

20

 

 



        BANK OF AMERICA, N.A.       By: /s/ Robert Munn, Jr.   Print Name:
Robert Munn, Jr.   Title: Senior Vice President

 

 

 

 



 



21

